J-A26028-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA,                 IN THE SUPERIOR COURT
                                                            OF
                                                       PENNSYLVANIA
                             Appellee

                        v.

    RONELL ANTOINE WYLIE,

                             Appellant               No. 419 MDA 2017


            Appeal from the Judgment of Sentence January 12, 2017
               In the Court of Common Pleas of Lycoming County
              Criminal Division at No(s): CP-41-CR-0001592-2015


BEFORE: BOWES, OLSON AND RANSOM, JJ.

MEMORANDUM BY OLSON, J.:                        FILED DECEMBER 28, 2017

        Appellant, Ronell Antoine Wylie, appeals from the judgment of sentence

entered on January 12, 2017, following his bench trial convictions for

possession of a firearm with altered manufacturer’s number, firearms not to

be carried without a license, possession with intent to deliver heroin, simple

possession of heroin, possession of a small amount of marijuana, possession

of drug paraphernalia, attempted escape, resisting arrest, and disorderly

conduct.1 Upon review, we vacate Appellant’s conviction and sentence with

regard to the offense of possession of a firearm with altered manufacturer’s


____________________________________________


1 18 Pa.C.S.A. § 6110.2, 18 Pa.C.S.A. § 6105, 35 P.S. § 780–113(a)(30), 35
P.S. § 780–113(a)(16), 35 P.S. 780–113(a)(31), 35 P.S. 780-113(a)(32), 18
Pa.C.S.A. § 5121/901, 18 Pa.C.S.A. § 5104, and 18 Pa.C.S.A. § 5503,
respectively.
J-A26028-17


number and affirm Appellant’s remaining convictions.           Because our ruling

disturbs   the   trial   court’s   sentencing   scheme,   we   must   remand    for

resentencing.

      We briefly set forth the facts and procedural history of this case as

follows. On August 17, 2015, officers of the Williamsport Police Department

smelled burnt marijuana emanating from an automobile parked on Elmira

Street. Police asked Appellant, seated behind the driver, to exit the vehicle.

When Appellant did so, an officer observed an open bag of cigars and clear

plastic bags on the back seat. Police advised Appellant that he was under

arrest and, when they began to handcuff him, Appellant tried to run. Police

grabbed Appellant by the torso and slammed him to the ground. A black

handgun fell from Appellant’s waistband. The serial number on the handgun

was abraded and difficult to decipher. Appellant again tried to run, but police

used a taser and pepper spray to subdue and place him in custody.              In a

search incident to Appellant’s arrest, police recovered 72 glassine envelopes

containing a white powder, later determined to be heroin, cash, and a cellular

telephone from Appellant’s person. In a subsequent search of the vehicle,

police recovered a small amount of marijuana from inside a pack of cigars

found in the backseat where Appellant was previously seated.

      The trial court held a bench trial on November 16, 2016.             At its

conclusion, the trial court found Appellant guilty of the aforementioned

charges.   On January 12, 2017, the trial court sentenced Appellant to an


                                         -2-
J-A26028-17


aggregate term of six to 12 years of imprisonment, followed by one year of

probation, plus fines. More specifically, the trial court sentenced Appellant to

three to six years of imprisonment for possession of a firearm with altered

manufacturer’s number followed by consecutive terms of 18 to 36 months of

incarceration for carrying a firearm without a license and PWID.                   The

remaining penalties either merged or were imposed concurrently to the

aforementioned sentences.           Appellant filed a post-sentence motion and a

subsequent supplemental post-sentence motion on January 17, 2017 and

January 19, 2017, respectively. In those filings, Appellant alleged, inter alia,

that he was entitled to a judgment of acquittal on his conviction for possessing

a firearm with an altered manufacturer’s number. Appellant contended that

the   Commonwealth         failed   to    present   sufficient   evidence   that   the

manufacturer’s number on the recovered firearm was illegible. By order and

opinion entered on February 9, 2017, the trial court denied relief. This timely

appeal resulted.2

____________________________________________


2   Appellant filed a notice of appeal on March 7, 2017. On March 13, 2017,
the trial court issued an order pursuant to Pa.R.A.P. 1925(b), directing
Appellant to file a concise statement of errors complained of on appeal. On
March 31, 2017, Appellant complied timely. In his Rule 1925(b) statement,
Appellant reiterated his argument that there was insufficient evidence to
support his conviction for possession of a firearm with altered manufacturer’s
number because the serial number was still visible and legible at the time of
trial. Appellant also averred that “there is a mens rea requirement for a
conviction on this count” and “the Commonwealth failed to prove that
[Appellant] knew that the serial number had been obliterated or that he acted
with reckless disregard for the obliteration of the serial number.” Concise



                                           -3-
J-A26028-17


       On appeal, Appellant presents the following issue for our review:

       1. Whether the evidence presented at the non-jury trial is legally
          sufficient to sustain the court’s guilty verdict on the charge of
          possession of a firearm with an altered manufacture[r’s]
          number in violation of 18 Pa.C.S.A. § 6110.2?
Appellant’s Brief at 7 (complete capitalization omitted).

       Appellant contends that his conviction for possession of a firearm with

an altered manufacturer’s number was based upon insufficient evidence and,

therefore, it must be vacated and the charge dismissed. Appellant offers two

distinct arguments on this issue. First, he avers that “[a]lthough it appears

that an attempt to obliterate a certain serial number on the [recovered]

firearm had been made, it was unsuccessful because at the time of trial the

serial number was still legible to the naked eye.” Id. at 11. Appellant claims

that “[t]he Commonwealth offered no expert testimony relating to whether or

not the serial number was integral to the firearm in question or that the serial

number had been obliterated, altered, changed, or removed.” Id. at 13. He

suggests that “if a panel of this Court reviews the three photographs

[submitted as evidence,] as well as the firearm itself, [this Court] will conclude

that this evidence does not establish the necessary element of alteration

____________________________________________


Statement, 3/31/2017, at 1-2. On April 28, 2017, the trial court issued an
opinion pursuant to Pa.R.A.P. 1925(a) which largely relied upon its earlier
decision entered on February 9, 2017, but which further addressed Appellant’s
mens rea contention. Looking at the plain language of the relevant criminal
statute, the trial court opined that “possession [alone was] sufficient to satisfy
the statute [], without evidence that [Appellant] knew that the serial number
was altered, changed, removed or obliterated.”            Trial Court Opinion,
4/28/2017, at 2.

                                           -4-
J-A26028-17


beyond a reasonable doubt.” Id. Next, Appellant posits that the trial court

found him guilty based upon “mere possession of such a firearm without proof

of mens rea” but “there was no evidence that [] Appellant either acted

knowingly or recklessly with regard to the obliteration alleged in this case.”

Id. at 11. Appellant maintains that just because the criminal statute at issue

is silent regarding culpability does not mean the legislature intended to

dispense with such a requirement. Id. at 15. Further, Appellant argues that

“most statutes prohibiting possession of a substance or object have been

presumed to require a showing of knowledge of the presence and nature of

the substance or item possessed.” Id. at 16. Accordingly, Appellant asks us

to vacate his conviction. Id. at 17.

      Our standard of review regarding       a   challenge   to   the sufficiency of

the evidence is well settled:

      The standard we          apply      in reviewing the sufficiency of
      the evidence is whether viewing all the evidence admitted at trial
      in the light most favorable to the verdict winner, there
      is sufficient evidence to enable the fact-finder to find every
      element of the crime beyond a reasonable doubt. In applying the
      above test, we may not weigh the evidence and substitute our
      judgment for the fact-finder. In addition, we note that the facts
      and circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defendant's guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt by
      means of wholly circumstantial evidence. Moreover, in applying
      the above test, the entire record must be evaluated and all
      evidence actually received must be considered. Finally, the trier
      of fact while passing upon the credibility of witnesses and the

                                       -5-
J-A26028-17


      weight of the evidence produced, is free to believe all, part or none
      of the evidence.

Commonwealth v. Storey, 167 A.3d 750, 757 (Pa. Super. 2017) (citation

and brackets omitted).

      Here, Appellant challenges his conviction for possession of a firearm with

altered manufacturer’s number, which is statutorily defined as follows: “No

person shall possess a firearm which has had the manufacturer's number

integral to the frame or receiver altered, changed, removed or obliterated.”

18 Pa.C.S.A. § 6110.2.

      Appellant relies principally upon our decision in Commonwealth v.

Smith, 146 A.3d 257 (Pa. Super. 2016) to support his argument that the

serial number on the recovered firearm at issue was legible and, therefore,

there was insufficient evidence to support his conviction.      In that case, a

Commonwealth firearms expert testified at trial “that someone had clearly

attempted to remove the number by mechanical means—most likely a grinder

or some kind of circular tool—but that he was still able to see the numbers

when placed under magnification.” Smith, 146 A.3d at 263. In considering

the totality of the evidence in that matter, we ultimately concluded:

      the expert's testimony confirms that the manufacturer's number
      on the firearm had been mechanically abraded to such a degree
      that it was no longer legible unless magnification was employed.
      This degree of degradation of the number—rendering it illegible
      by ordinary observation—satisfied the statutory requirement that
      an alteration or change to the number be apparent on the firearm.
      In this respect, the expert's opinion that the number had not been
      “altered” because it was unnecessary to use chemical means to
      enhance remnants of a number ostensibly removed did not bear


                                      -6-
J-A26028-17


      on the legal question of culpability under Section 6110.2, for it
      was not for the firearms expert to define any of the four discrete
      terms used in the statute. The value of his testimony, instead, lay
      in his reporting the means by which discernment of the number
      was capable, and his testimony that only extraordinary means—
      in this case, magnification—enabled observation of the number
      established culpability under Section 6110.2. Accordingly,
      Appellant's sufficiency argument as it pertains to the alteration of
      the manufacturer's number on his firearm is without merit.
Id. at 264.

      Initially, we note that Appellant has not provided, and our independent

research has not revealed, authority suggesting that expert testimony is

required to support a conviction for possession of a firearm with altered

manufacturer’s number.       While an expert was employed in Smith, expert

testimony is not required.           Moreover, while we concluded that the

manufacturer’s number was illegible to the naked eye in Smith, we also noted

that there was substantial and apparent evidence of mechanical abrasion on

the firearm.

      In this case, the trial court opined that it did “not believe Smith should

be read as broadly as [Appellant] urges[.]” Trial Court Opinion, 2/9/2017, at

1. The trial court stated that “even if the number was legible, and that is

subject to debate, it has clearly been altered by abrasion.” Id. at 2. Upon

review, we agree with the trial court’s assessment that the evidence was

legally sufficient in this regard.

      In ascertaining the legislative intent behind a criminal statute, we look

at the statute’s plain language. See Commonwealth v. McCoy, 962 A.2d



                                       -7-
J-A26028-17


1160, 1166 (Pa. 2009). We recognize that the statutory language proscribes

four, distinct courses of conduct -- altering, changing, removing or obliterating

a   firearm’s    manufacturer    number.          Of   these   terms,   “removing”   or

“obliterating”    suggest   illegibility.     See      MERRIAM-WEBSTER’S    COLLEGIATE

DICTIONARY, 11th Edition at 856 (obliterate - to remove from existence: destroy

all trace, indication, or significance); see also id. at 1053 (remove – to get

rid of: eliminate).   Whereas, the term “alter” is defined as “to make different

without changing into something else[;]” change is defined similarly as, “to

make different in some particular.” See id. at 35, 206. We have solidified

these distinctions in the four terms set forth at Section 6110.2 in our recent

decision, Commonwealth v. Ford, 2017 WL 5379813, at *5 (Pa. Super.

2017). Thus, Section 6110.2 contemplates elimination of a serial number, but

also encompasses physical action employed to make differences to a firearm’s

manufacturer number. In this case, upon review of the trial court’s opinion

and the photographs entered into evidence, it is clear that there are large,

deep scratches running across the firearm’s manufacturer number.                     We

conclude that such evidence was sufficient to show that the firearm had been

“altered” or “changed” by abrasion within the meaning of Section 6110.2.

      Next, we turn to Appellant’s argument regarding mens rea. In its brief

to this Court, the Commonwealth avers that it “is constrained to conclude that

the text of the [jury] instruction [regarding possession of a firearm with an

altered manufacturer’s number] is determinative” of Appellant’s issue.


                                            -8-
J-A26028-17


Commonwealth’s Brief at 6.    The Commonwealth points to the standard jury

instruction for 18 Pa.C.S.A. § 6110.2(a) which states as follows:

   1. The defendant has been charged with possession of a firearm with
      an altered manufacturer’s number. To be found guilty of this
      offense, you must find that the following elements have been
      proven beyond a reasonable doubt:

      First, that the defendant possessed a firearm. For the person to
      possess the firearm, he or she must have the intent and power to
      control the firearm.

      Second, that the defendant possessed the firearm either
      knowing or recklessly disregarding the fact that the
      manufacturer’s number that is integral to the frame or receiver of
      the firearm had been altered, changed, removed, or obliterated.


Commonwealth’s Brief at 6, citing Pa.S.S.C.J.I. for 18 Pa.C.S.A. § 6110.2(a)

(emphasis added).    Accordingly, the Commonwealth acknowledges that it

“would be hard pressed to argue that there [is] no need for a mens rea

element when the standard jury instruction indicates to the contrary.” Id.

However, “the Commonwealth disagrees that [Appellant] is entitled to have

the charge dismissed” and, instead, suggests that “where the fact-finder did

not require the Commonwealth to establish the critical elements of the crimes

charged beyond a reasonable doubt[,]” a new trial is required. Id. at 7.

      This Court has recently addressed this precise issue, opining that “the

Crimes Code requires that the Commonwealth prove that a defendant acted

intentionally,   knowingly,    or   recklessly    with    respect    to    the

obliterated manufacturer's number on the firearm.”       Commonwealth v.




                                    -9-
J-A26028-17


Jones, 2017 WL 4707410, at *5 (Pa. Super. 2017) (emphasis added). More

specifically, in Jones, we determined:

     It is well settled that the absence of a mental culpability
     requirement in a criminal statute does not indicate that the
     legislature intended to dispense with the element of criminal
     intent. See Commonwealth v. Gallagher, 592 Pa. 262, 924
     A.2d 636, 638–639 (2007) (mere absence of express mens
     rea requirement in statutory crime is not indicative of legislative
     intent to impose strict liability). Rather, “there is a long-standing
     tradition, which is reflected in the plain language of [§] 302, that
     criminal liability is not to be imposed absent some level of
     culpability.” Id. at 639.
     Section 6110.2 does not specify the degree of culpability, or mens
     rea, required to sustain a conviction. Section 302 of the Crimes
     Code, however, provides additional guidance:
           Culpability      required      unless      otherwise
           provided.—When the culpability sufficient to
           establish a material element of an offense is not
           prescribed by law, such element is established if a
           person acts intentionally, knowingly or recklessly with
           respect thereto.
     18 Pa.C.S. § 302(c). Intentionally, knowingly, and recklessly, in
     turn, are defined as follows:
           (b) Kinds of culpability defined.—
           (1) A person acts intentionally with respect to a
           material element of an offense when:
                 (i) if the element involves the nature of his
                 conduct or a result thereof, it is his conscious
                 object to engage in conduct of that nature or to
                 cause such a result; and

                 (ii) if the element involves the attendant
                 circumstances, he is aware of the existence of
                 such circumstances or he believes or hopes that
                 they exist.
           (2) A person acts knowingly with respect to a material
           element of an offense when:



                                    - 10 -
J-A26028-17


                 (i) if the element involves the nature of
                 his     conduct    or    the    attendant
                 circumstances, he is aware that his
                 conduct is of that nature or that such
                 circumstances exist; and
                 (ii) if the element involves a result of his
                 conduct, he is aware that it is practically
                 certain that his conduct will cause such a
                 result.
           (3) A person acts recklessly with respect to a material
           element of an offense when he consciously disregards
           a substantial and unjustifiable risk that the material
           element exists or will result from his conduct. The risk
           must be of such a nature and degree that, considering
           the nature and intent of the actor's conduct and the
           circumstances known to him, its disregard involves a
           gross deviation from the standard of conduct that a
           reasonable person would observe in the actor's
           situation.
     18 Pa.C.S.A. § 302(b)(1)-(3).

Jones, 2017 WL 4707410, at *4–5.

     Moreover, we have previously concluded:

     [A]s a general principle, absolute criminal liability statutes are an
     exception to the centuries old philosophy of criminal law that
     imposed criminal responsibility only for an act coupled with moral
     culpability. A criminal statute that imposes absolute liability
     typically involves regulation of traffic or liquor laws.        Such
     so-called statutory crimes are in reality an attempt to utilize the
     machinery of criminal administration as an enforcing arm for social
     regulation of a purely civil nature, with the punishment totally
     unrelated to questions of moral wrongdoing or guilt. Along these
     same lines, an additional factor to consider when determining if
     the legislature intended to eliminate the mens rea requirement
     from a criminal statute is whether the statute imposes serious
     penalties. The more serious the penalty, such as a lengthy term
     of imprisonment, the more likely it is that the legislature did not
     intend to eliminate the mens rea requirement (unless the
     legislature plainly indicates otherwise in the language of the
     statute, as for statutory rape).


                                     - 11 -
J-A26028-17



                           *           *           *

      Often, intent cannot be proven directly but must be inferred from
      examination of the facts and circumstances of the case. We must
      look at the totality of the circumstances to determine if from
      Appellant's actions we can infer the requisite mens rea[.] When
      examining the totality of the circumstances to determine if there
      is sufficient evidence from which a [fact-finder] could infer the
      requisite mens rea, we must, as with any sufficiency analysis,
      examine all record evidence and all reasonable inferences
      therefrom. We will only reverse if the trier of fact could not
      reasonably have found that the evidence, when viewed in the light
      most favorable to the Commonwealth as verdict winner, was
      sufficient to prove guilt beyond a reasonable doubt.


Commonwealth v. Pond, 846 A.2d 699, 706–708, (Pa. Super. 2004)

(quotations, original brackets, footnote, and some quotations omitted).

      Ultimately, in Pond, we determined that if the Commonwealth

presented sufficient evidence of mens rea, despite the trial court’s failure to

recognize culpability, or to charge the jury regarding that element of the

charged crime, then a remand for a new trial is necessary because an

instructional error resulted.   Id. at 707.   If, however, the Commonwealth

failed to present sufficient evidence of the mens rea element, regardless of

any instructional error, then we are required to reverse the judgment of

sentence. Id.

      Here, the Commonwealth charged Appellant under 18 Pa.C.S.A.

§ 6110.2, graded as a second-degree felony.        A defendant convicted of

a second-degree felony faces a statutory maximum sentence of ten (10)

years' imprisonment. See 18 Pa.C.S.A. § 1103. Despite the Commonwealth

                                     - 12 -
J-A26028-17


not having the benefit of our decision in Jones at the time of Appellant’s trial,

this was not a traffic or alcohol related offense and Appellant faced a serious,

lengthy term of imprisonment, which made it likely that the legislature did not

intend to eliminate the mens rea requirement from Section 6110.2. Thus, the

Commonwealth needed to prove mens rea beyond a reasonable doubt to

support Appellant’s conviction for possession of a firearm with altered

manufacturer’s number.

      After the close of evidence, the Commonwealth made the following

argument to demonstrate that Appellant acted recklessly:

      Does [Appellant] know [the alteration of the firearm manufacturer
      number is] there? God, I don’t know how you could load the gun
      without seeing it […] the gun’s loaded. How does he not see the
      serial number? If we want to import a mens rea, fine. At the very
      least, he’s reckless with respect to whether it’s there or not.

Commonwealth’s Brief at 6, citing N.T., 11/16/2016, at 69-70 (emphasis

added).

      Upon review, even when we construe the evidence in the light most

favorable to the Commonwealth, we disagree with the Commonwealth’s

argument that evidence that the firearm was loaded was sufficient to support

the mens rea element of Section 6110.2.       “A person acts recklessly with

respect to a material element of an offense when he consciously

disregards a substantial and unjustifiable risk that the material element

exists[,]   considering the nature and intent of the actor's conduct and the

circumstances known to him[.]”           18 Pa.C.S.A. § 302(b)(3) (emphasis


                                     - 13 -
J-A26028-17


added). “When the culpability sufficient to establish a material element of the

offense is not prescribed by law, such element is established if a person acts

intentionally, knowingly, or recklessly with respect thereto.”    18 Pa.C.S.A.

§ 302(c).

      Initially, we note that there was no direct evidence that Appellant

physically altered the manufacturer’s number on the firearm at issue. Instead,

the Commonwealth presented evidence that when police recovered the

semi-automatic firearm at issue, it was loaded with a magazine containing ten

rounds   of   ammunition.     N.T.,   11/16/2016,    at   24.    However,   the

Commonwealth did not present direct or circumstantial evidence that

Appellant loaded the firearm himself or otherwise had knowledge about the

alteration when he came into its possession.        Thus, there was simply no

evidence that Appellant knew about alterations to the firearm, and then

consciously disregarded them, as required for the Commonwealth to prove

reckless conduct under Section 6110.2. At best, the Commonwealth merely

presented evidence that Appellant possessed an altered firearm which was

loaded. As we have previously stated, mere possession of the altered firearm

is not sufficient to support Appellant’s conviction.      We cannot accept the

Commonwealth’s suggestion that Appellant was reckless regardless of

whether he knew about the alteration when he came into possession of the

firearm. The Commonwealth was required to show the circumstances known

to Appellant regarding the alteration and then prove that Appellant consciously


                                      - 14 -
J-A26028-17


disregarded the physical condition of the firearm.        Upon review, the

Commonwealth did not meet its burden.

     Accordingly, in the case sub judice, because the Commonwealth failed

to produce evidence of Appellant’s culpability, we are constrained to vacate

Appellant’s conviction for possession of a firearm with altered manufacturer’s

number and the Commonwealth is not entitled to a re-trial on that offense.

However, because we are vacating a conviction in a multiple count matter

where the trial court imposed a consecutive sentence, we have upset the trial

court’s overall sentencing scheme, and we remand for resentencing.       See

Commonwealth v. Conaway, 105 A.3d 755, 765 (Pa. Super. 2014).

Furthermore, we affirm Appellant’s convictions for firearms not to be carried

with a license, possession with intent to deliver heroin, simple possession of

heroin, possession of a small amount of marijuana, possession of drug

paraphernalia, attempted escape, resisting arrest, and disorderly conduct.

     Conviction and judgment of sentence vacated for possession of a firearm

with altered manufacturer’s number. All remaining convictions affirmed. Case

remanded for resentencing. Jurisdiction relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/28/17



                                    - 15 -